Citation Nr: 1604413	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 



INTRODUCTION

The Veteran served on active duty for training from May 1980 to August 1980 and on active duty from September 1997 to April 1998, November 2001 to November 2002, and February 2003 to September 2003. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska. 

The Veteran requested a Travel Board hearing.  The hearing was scheduled for March 2014; however, the Veteran failed to report to the hearing without providing good cause.  As such, the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(b). 

The Board remanded this case to the RO in April 2015 to obtain an addendum medical opinion.  As discussed in more detail below, the evidence is sufficient to grant the Veteran's claim for tinnitus; therefore, any deficiencies in satisfying the remand order are moot.


FINDING OF FACT

The Veteran's current tinnitus is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the claim for tinnitus.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Analysis

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the November 2012 VA audiology examination, the Veteran reported ongoing tinnitus, and is competent to do so.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the first Hickson element is satisfied.

The Veteran reported that his tinnitus began in service.  Personnel records indicated that the Veteran served as an Indirect Fire Infantryman and received rifle, hand grenade, mortar, and pistol training.  The Veteran also submitted a statement in February 2012 that described firing an 81-millimeter mortar during training exercises.  Therefore, the Board concedes acoustic trauma in service and the second Hickson element is satisfied. 

With respect to the final Hickson element, there are conflicting opinions.  The VA examiner who conducted the November 2012 examination could not provide an opinion without resorting to speculation and in doing so noted that hearing loss is highly correlated to tinnitus and the onset of tinnitus was during a period of normal hearing.  The VA clinician who provided an opinion in June 2015 determined that the Veteran's tinnitus was less likely than not incurred in or caused by an in-service injury, event, or illness.  However, the reasoning provided by Dr. C. R. rests, in part, on the factually inaccurate statement that the Veteran's tinnitus began "in college" before his active duty service in 2003.  Personnel records indicate that the Veteran had three periods of active service prior to 2003, including his period of initial active duty for training from May 1980 to August 1980.  Moreover, the Veteran indicated in his November 2012 examination for post-traumatic stress disorder, that the 1980 period of active service occurred during the period of time he attended college.  The opinion is also problematic because the clinician considered it significant that there was no mention of tinnitus in the service treatment records.  Pursuant to Dalton v. Nicholson, 21 Vet. App. 23 (2007), an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion.  

In, contrast, the Veteran's private health care provider, Dr. P. G., opined in July 2015 that the Veteran's current tinnitus was due to his active military service and in particular to his training as a Mortar Crew member.  He noted that the Veteran was exposed to automatic weapons fire, unmuffled diesel engines, turbine engine aircraft and controlled explosions, all without the benefit of adequate hearing protection.  Additionally, at his November 2012 audiology examination the Veteran denied having noise exposure outside of service, which is consistent with Dr. P. G.'s opinion that the tinnitus was related to in-service noise exposure.  Dr. P.G. also indicated that tinnitus is a separate and distinct condition not necessarily associated with hearing loss.  Dr. P.G.'s opinion is entitled to probative weight as he provided a rationale for the opinion that is consistent with the facts.  Affording the Veteran the benefit of the doubt, the Board finds that the third Hickson element is met. 

Resolving all reasonable doubt in favor of the Veteran, his tinnitus cannot be satisfactorily disassociated from service.  Thus, all elements required to establish service connection for tinnitus have been satisfied, and service connection is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


